Citation Nr: 0526064	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to 
December 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on March 
27, 1995. A transcript of that hearing has been associated 
with the record on appeal.

In July 1999, the Board remanded this issue, instructing the 
RO to issue a statement of the case in response to the 
veteran's notice of disagreement to the RO's March 1999 
denial of this issue.

In July 2005, the veteran testified at the RO by video 
conference with the undersigned sitting in Washington, D.C.  
A copy of the transcript is of record.


FINDING OF FACT

The veteran's current condition was not caused by exposer to 
asbestos during service.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in July 
2002 requesting these details, and he provided some 
information in September 2002. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

II.  Asbestosis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

The veteran contends that he was exposed to asbestos during 
service, in that he was involved with the Civil Engineering 
Squadron, as shown on his DD 214. 

Here, the Board notes that the questions of whether the 
veteran has asbestosis and whether such is etiologically 
related to his service require competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Review of the record also discloses that the veteran's 
complete service medical records may have been destroyed in a 
fire and are not available, through no fault of the 
appellant.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the Court elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records. The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  The veteran himself has indicated that these 
records would not provide a basis to grant his claim as there 
was no treatment for this disorder in service many years ago. 

In any event, the RO has attempted to locate the veteran's 
service medical records. The RO has submitted a request to 
the National Personnel Records Center (NPRC) asking for all 
available military medical records for the veteran. There is 
no indication that the service medical records exist, and the 
best evidence, provided by the veteran himself, indicated 
that unfortunately they no longer exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); see also Hayre, supra 
(VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  So 
it is in this case.

The veteran's service records show that he served in the Air 
Force for almost 10 months.  The veteran contends that he was 
exposed to asbestos while serving at Vandenburg Air Force 
Base.  In his statements, he has recalled working in all 
areas of civil engineering, including upkeep of roads and 
buildings, during his 10 months in service. He remembered 
repairing broken pieces of the buildings that were covered 
with asbestos.  He also repaired broken steam lines and 
boilers that were covered with asbestos.  

In this case, there is a very real question as to whether the 
veteran currently has asbestosis.  In any event, the service 
medical records are negative for findings of a lung disorder 
caused by asbestosis.  This evidence weighs against the 
veteran's claim that he was exposed to asbestos, or developed 
asbestosis during service.

Beyond this, the veteran's limited period of service also 
provides negative evidence against his claim.

Additional evidence against the veteran's claim includes a 
November 2002 letter from the Air Force Medical Operations 
Agency's Office of the Surgeon General (SG).  The SG notified 
the RO that a record review by the Vandenburg Air Force Bases 
industrial hygiene staff revealed no records on the veteran.  
Prior to the creation of the Occupational Safety and Health 
Administration, the Department of Defense did not keep 
detailed exposure records.  The SG further noted that the 
veteran's temporary duty at Vandenburg Air Force Base 
occurred prior to 1971; therefore, the Air Force would not 
have maintained any individual exposure/health records on 
him. 

There is no documentary evidence showing that the veteran was 
exposed to asbestos during his nearly 10 months of service.  
Without evidence of exposure to asbestos during service, the 
Board must find that the veteran's claim for service 
connection for asbestosis must be denied.

The Board has considered the post-service medical evidence of 
record, including the veteran's Social Security 
Administration (SSA) records.  The Board finds that these 
records are not relevant with respect to the issue of whether 
the veteran was exposed to asbestos during his nearly 10 
months of service.  None of these post-service documents are 
dated during his active duty period.  In fact, they are dated 
over 30 years after his discharge (providing only more 
evidence against the claim by indicating that the disorder 
began years after service).  Given that there is no 
documentation that the veteran was exposed to asbestos during 
service, the Board must note the lapse of years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran testified before the undersigned that he was 
stationed at Vandenburg Air Force Base and Lackland Air Force 
Base.  He maintains that he was exposed to asbestos during 
that time.  The Board emphasizes that the veteran, as a lay 
person, is not competent to offer an opinion as to the 
etiology of his disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, his personal 
opinion that he was exposed to asbestos during service and 
that this caused his current condition is not a sufficient 
basis for awarding service connection.  As noted above, the 
Air Force SG informed VA that it would not have maintained 
any individual exposure/health records on the veteran because 
he served prior to 1971. 

Service and post-service medical records provide very 
negative evidence against this claim, as they indicate, at 
best, a condition that began decades after service.  The 
Board finds that the preponderance of the evidence 
establishes that the veteran was not exposed to asbestos 
during service, and service connection must be denied.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

There is not an approximate balance of evidence.  There is 
evidence not favorable to the claim that is of more probative 
value than the favorable evidence, and it is not error for 
the Board to favor certain evidence.  The weight to be 
accorded the medical evidence must be determined by the 
quality of it and not by quantity.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a March 
1999 decision, prior to the enactment of VCAA.  The RO 
advised the veteran in a June 2003 letter of what information 
and evidence was needed to substantiate his service 
connection claim for asbestosis.  The letters also advised 
him of the information and evidence that should be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was told that it was his responsibility to support the 
claim with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page three of the June 2003 letter, the RO specifically 
explained in italicized print, the evidence it still needed 
from the veteran with respect to his service connection claim 
for asbestosis.

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the June 2003 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  The veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  As discussed below, 
without evidence of exposure to asbestos during service (a 
required element to prove this case), another examination to 
determine the veteran's current condition, over 40 years 
after service, would not be relevant to show that the veteran 
was exposed to asbestos during service. 

The Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2004).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for asbestosis is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


